NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                           SUPERIOR COURT OF NEW JERSEY
                                                           APPELLATE DIVISION
                                                           DOCKET NO. A-3718-16T2

MICHAEL STANTON,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                    Submitted December 19, 2018 – Decided May 20, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Michael Stanton, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Christopher Josephson,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Appellant, Michael Stanton, a prison inmate, appeals from the final

disciplinary action taken against him by the Department of Corrections (DOC).

We affirm.

      Stanton was an inmate at Bayside State Prison when the events underlying

this appeal occurred. According to the record of the disciplinary proceedings,

on a February afternoon in 2017, two corrections officers who were attempting

to locate the source of a strong odor of something burning entered a cell

occupied by Stanton and another inmate. Stanton initially complied with an

officer's order to stand up, place his hands on his head, and face the cell window,

but he then moved his hands toward his waist. He disobeyed an order to return

his hands to his head and instead reached toward or into his waistband while

turning toward the officer. The officer sprayed Stanton with a spray called O.C.

spray. With the assistance of several other officers who had responded to a call

for assistance, the officer who had sprayed Stanton restrained him, as he had

become combative. During the struggle, an officer dislodged from Stanton's left

hand a four-inch brush handle. The handle had been sharpened to a point on one

end and had a shoelace through a hole on the other end. The incident caused a

delay of approximately one hour in prison movements.




                                                                            A-3718-16T2
                                        2
      The DOC charged Stanton with three of the acts prohibited by N.J.A.C.

10A:4-4.1: *.202, possession or introduction of a weapon, *.306, conduct which

disrupts or interferes with the security or orderly running of the institution, and

*.708, refusing to submit to a search. Following a hearing, the hearing officer

found Stanton guilty of the charges. The sanction for the *.202 charge was 365

days of administrative segregation, 365 days loss of commutation time, thirty

days loss of recreation time, and confiscation of the weapon. The sanctions for

the *.306 and *.708 charges were "combined" with the sanctions for the *.202

charges.

      Stanton filed an administrative appeal, and the Assistant Superintendent

upheld the hearing officer's decision. This appeal followed.

      On appeal, Stanton raises the following points:

                            POINT I
            DHO RALPH SHOWED PREJUDICE BY NOT
            ALLOWING STANTON TO ASK PERTINENT
            QUESTIONS    REGARDING    SCO.   PEREZ'S
            FAILURE TO COMPLY WITH D.O.C. STANDARDS
            OF OPERATIONAL PROCEDURES, WHICH
            WOULD PROVE HIS MALICIOUS INTENT &
            EXPOSE   THE   FALSIFIED   CHARGES    &
            STATEMENTS.    AS WELL AS TAKE INTO
            CONSIDERATION     PEREZ    WASN'T    IN
            COMPLIANCE WITH DOC STANDARDS.




                                                                           A-3718-16T2
                                        3
                            POINT II
            DHO VIOLATED STANTON'S DUE PROCESS
            RIGHTS BY ALLOWING POSTPONEMENT TO
            EXCEED BEYOND THE ALLOTTED TIME TO GO
            ON A VACATION INCLUDED IN 10A 4-9.7(A)2.

                             POINT III
            INCONSISTENT STATEMENTS MADE BY ALL
            OFFICERS DURING THE CONFRONTATION
            DOES NOT SUPPORT THE FABRICATED
            CHARGES AGAINST STANTON. IT EXPOSE[S]
            THE LIES TOLD BY THE OFFICERS IN ORDER TO
            COVER UP THE TRUTH.

                            POINT IV
            VIDEO EVIDENCE PURPOSELY DESTROYED TO
            COVER UP ALL THE FABRICATED LIES BY ALL
            REPORTING OFFICERS TO JUSTIFY THE
            PHYSICAL ATTACK AGAINST STANTON AND
            SETTING HIM UP WITH A WEAPON THAT
            WOULD'VE PROVED BEYOND A SHADOW OF A
            DOUBT IT WASN'T HIS. A CRIME OF THE
            FOURTH DEGREE. 2C:28-6.

      Our scope of review is narrow. Generally, we will not disturb the DOC's

final administrative decision imposing disciplinary sanctions upon an inmate

unless the inmate demonstrates that the decision is arbitrary or capricious, or is

unsupported by substantial credible evidence in the record. Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980). Evident from a careful consideration

of the record is that the DOC's final decision is supported by substantial

evidence. See McDonald v. Pinchak, 139 N.J. 188, 195 (1995); N.J.A.C. 10A:4-


                                                                           A-3718-16T2
                                        4
9.15(a) ("A finding of guilt at a disciplinary hearing shall be based upon

substantial evidence that the inmate has committed a prohibited act.").

      The arguments Stanton raises in his first and third points reflect little more

than his disagreement with the hearing officer's factual determinations and

credibility findings. The questions he says he was precluded from asking were

mostly irrelevant or objectionable for security or other reasons, and his argument

that the statements of all officers were inconsistent represents nothing more than

his disagreement with the weight the hearing officer gave to those statements.

      The record also demonstrates the disciplinary proceedings were conducted

in a manner that afforded Stanton the due process to which he was entitled. See

Avant v. Clifford, 67 N.J. 496, 522 (1975). Most of the delays in the hearing

were attributable to Stanton's requests, such as his requests that statements be

obtained from two inmates and his request to confront seven corrections officers.

His request for video surveillance footage was denied not because it was

purposefully destroyed, as he alleges, but because the video system stored only

five days of recordings.

      In short, the DOC's final decision is supported by sufficient credible

evidence on the record on the whole. R. 2:11-3(e)(1)(D). Stanton's arguments

lack sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).


                                                                            A-3718-16T2
                                         5
Affirmed.




                A-3718-16T2
            6